DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Linnenbrock (US 20120183417) discloses a propulsion system comprising: a driving device (30) including: a body portion (see outline of “30”); and a lock portion (14) disposed on the body portion, the lock portion including a first snap-fitting portion (100, 110); and a propeller (20, 26) coupled with the driving device, the propeller including: a hub (22) having a receiving hole (see receiving hole along axis A); a plurality of blades (26) connected to the hub; and a second snap-fitting portion (200, 210) arranged on an inner wall of the receiving hole and configured to snap with the first snap-fitting portion (Figures 2-3). Alternative embodiments with “snap” fittings are shown (see Figures 6-13). The lock portion includes an extension (13) portion extending upwards along a direction perpendicular to a bottom plate (14) of the lock portion, and the first snap-fitting portion is disposed on the extension portion (110, 110 is on the extension portion). 
Bartlett (US 5871335) discloses a propulsion system comprising: a driving device (11) including: a body portion (see body outline); and a lock portion (30) disposed on the body portion (through shaft 12), the lock portion including a first snap-fitting portion (33); and a propeller(Figure 1) coupled with the driving device, the propeller including: a hub (20) having a receiving hole (spaced occupied by the driving device); a plurality of blades (14) connected to the hub; and a second snap-fitting portion (26) arranged on an inner wall of the receiving hole and configured to snap with the first snap-fitting portion. The propulsion system comprises a cylindrical connecting post (see cylindrical portion of the lock portion which connects to the driving device) is arranged inside the receiving hole and includes a connecting hole configured to connect with a driving shaft (12) of the driving device. There is an interference fit with the connection (see Figure 9).
Burias (US 8292577) discloses a driving device comprising a body portion (29), a driving shaft disposed on the body portion (Figures 8-10), a rotating impeller portion (7) which includes locking clips (11) and transmission clips (14) when the latch (21) is inserted.
Therefore, none of the prior art discloses, teaches, or suggests the combination of claimed locking with snap and elastic portions with respect to the propeller configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745